Citation Nr: 0102008	
Decision Date: 01/25/01    Archive Date: 01/31/01	

DOCKET NO.  99-11 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a finding of permanency of the total 
evaluation assigned for PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that reduced the evaluation assigned for the 
veteran's service-connected PTSD from 100 percent to 
70 percent, effective August 1, 1999.  

The issue of entitlement to a finding of permanency of a 
total evaluation for PTSD is the subject of the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  A September 1996 RO decision granted a 100 percent 
evaluation for PTSD, effective August 31, 1992.  

2.  A May 1999 RO decision reduced that evaluation to 
70 percent on the basis of a record that does not demonstrate 
sustained improvement in the veteran's PTSD.  


CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.343, 3.344, 4.2, 4.7, 4.10, 4.13, Part 4, 
Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A VA hospital discharge summary, relating to a period of 
hospitalization in December 1994 and January 1995, reflects 
that the veteran experienced recurrent combat-related 
nightmares, emotional estrangement, hypervigilance, sleep 
disturbance and sleep insomnia, sleep terrors, and 
exaggerated startle response, intermittently.  The symptoms 
of PTSD were considered to be chronic and severe in nature.  
The veteran's global assessment of functioning (GAF) was 
reported to be 45.

The report of a July 1996 VA psychiatric examination reflects 
that the veteran's speech was mildly pressured.  His mood was 
anxious as was his affect.  He denied hallucinations, as well 
as homicidal and suicidal thoughts.  He was precisely 
oriented to person, place, situation, and time.  Memory was 
good and judgment was adequate.  The examiner indicated that 
the veteran would be unable to sustain gainful activity 
because of poor ability to relate to co-workers as well as 
being unable to adapt to changing conditions at work and he 
would find it difficult to accept supervision because of 
symptoms of PTSD.  His GAF was indicated to be 45. 

Reports of VA February and October 1998 psychiatric 
examinations reflect that the veteran reported no improvement 
in his symptoms.  He reported nightly dreams of combat and 
daily flashbacks of combat.  His last employment was 
indicated to have been in 1984.  His speech was mildly 
pressured.  His mood was described as either anxious or 
mildly agitated as was his affect.  He denied hallucinations 
as well as homicidal and suicidal thoughts.  His judgment was 
adequate and insight fair.  The diagnosis on each examination 
was PTSD and the veteran's GAF, at each examination, was 
indicated to be 55.

VA treatment records reflect that the veteran has received 
ongoing treatment relating to his PTSD.  A February 1999 VA 
treatment record reflects that the veteran continued to 
experience very vivid combat-related nightmares, flashbacks, 
and marked irritability.  The record also reflects that the 
veteran had hypervigilance, startle response, and avoidance 
reaction.  The diagnosis included PTSD secondary to combat 
exposure, chronic with depression.  The veteran's GAF was 
indicated to be 42 to 47 (44).  It was noted that the 
veteran's unemployability continued.  

A VA hospital discharge summary, relating to a period of 
hospitalization in June and July 1999, reflects that the 
veteran reported worse problems with his sleep.  The 
veteran's PTSD symptoms were characterized as chronic and 
severe in nature.  The principle diagnosis was PTSD and the 
veteran's GAF was indicated to be 45.

The veteran's service-connected PTSD has been rated under the 
provisions of Diagnostic Code 9411.  Diagnostic Code 9411 
provides that occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.  Total occupational and social impairment due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent evaluation.  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343.  

Where a rating has been in effect for greater than five 
years, it is essential that the entire record of examinations 
and the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a)(c).  

This is no question that a disability may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) in Brown v. 
Brown, 5 Vet. App. 413 (1993), has interpreted the provisions 
of 38 C.F.R. § 4.13 to require that in any rating reduction 
case, it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  The 
burden of proof is on VA to establish that a reduction is 
warranted by a preponderance of the evidence.  Kitchens v. 
Brown, 7 Vet. App. 320 (1995).

At the time of the reduction from 100 percent to 70 percent, 
the recent evidence of record included the reports of 
February and October 1998 VA examinations, VA treatment 
records, and a record relating to a VA hospitalization in 
June and July 1999.  The record also included testimony 
offered at a personal hearing indicating a belief, by the 
veteran and his spouse, that the veteran's symptoms related 
to his PTSD had not improved.  It was incumbent upon VA to 
demonstrate improvement prior to reducing the veteran's 
evaluation.  The reports of the February and October 1998 VA 
examinations reflect that the veteran continued to report 
almost identical symptoms to those recorded at the time of 
the July 1996 VA psychiatric examination.  While the 
veteran's GAF, at the time he was examined in February and 
October 1998, was reported to be 55, the record reflects that 
his GAF in February 1999 and again in June and July 1999 was 
indicated to be 45, the same as was reported at the time of 
the July 1996 VA psychiatric examination as well as the same 
that was reported at the time of the veteran's 
hospitalization in December 1994 and January 1995.  

With consideration that there is no evidence indicating that 
the veteran had obtained employment or that the February and 
October 1998 VA examinations were reflective of sustained 
material improvement in his PTSD under the ordinary 
conditions of life, such as while working or actively seeking 
work, and competent medical evidence indicating that the 
veteran's PTSD continued to be characterized as it had been 
prior to the grant of the 100 percent evaluation, there is 
not a preponderance of the evidence that indicates that there 
was actual material sustained improvement in the veteran's 
service-connected PTSD prior to the August 1, 1999, 
reduction.  Therefore, the 100 percent evaluation should not 
have been reduced and restoration is warranted.


ORDER

Restoration of the 100 percent evaluation for PTSD is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The record does not indicate that the veteran has been 
afforded an examination with respect to his claim for a 
finding of permanency of the total evaluation assigned for 
his service-connected PTSD.  A March 1991 private evaluation 
reflects that the veteran's prognosis for further improvement 
in his PTSD was guarded.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The veteran should be afforded a VA 
psychiatric examination by a board-
certified specialist, if available, to 
determine a prognosis with respect to the 
veteran's PTSD.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer a 
prognosis with respect to potential 
future improvement of the veteran's 
service-connected PTSD, including whether 
it is at least as likely as not that the 
veteran's PTSD is permanently, totally 
disabling.  A complete rationale for all 
opinions given should be provided.

2.  The RO should ensure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) have been 
complied with.  The RO should then 
readjudicate the issue remaining on 
appeal.  

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


